Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/28/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katleen Helm Bychowski Representative for Applicants, on December 3, 2021.
In the claims: 
Claim 4:  in claim 4; DELETE: “independently H” and INSERT: - - independently H - -.
Claim 10 : In claim 10,  DELETE: “The use of claim 9” and  INSERT: - - The organic optoelectronic component of claim 11- -.
Claim 20 : In claim 20,  DELETE: “The use of claim 19” and  INSERT: - - The organic optoelectronic component of claim 11- -.
Cancel claim 8.
Cancel claim 9.
Cancel claim 18.
Cancel claim 19. 
DETAILED ACTION
In view of examiner amendments as listed on the previous office action mailed 12/15/2021 and reiterated above, claims 1-7, 10-17 and 20 are pending. 
Allowable Subject Matter
Claims 1-7, 10-17 and 20 are allowable. The examiner conducted an updated search and reviewed the references cited in the information disclosure statements on 02/28/2022 and has not found relevant prior art that would meet claims limitations. 
Conclusion
In view of examiner amendments, Claims 1-7, 10-17 and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622